Name: 79/198/EEC: Council Decision of 12 February 1979 concerning the conclusion of the International Cocoa Agreement 1975
 Type: Decision
 Subject Matter: nan
 Date Published: 1979-02-21

 Avis juridique important|31979D019879/198/EEC: Council Decision of 12 February 1979 concerning the conclusion of the International Cocoa Agreement 1975 Official Journal L 044 , 21/02/1979 P. 0013 - 0013 Greek special edition: Chapter 11 Volume 13 P. 0198 ****( 1 ) OJ NO L 321 , 20 . 11 . 1976 , P . 31 . ( 2 ) OJ NO L 321 , 20 . 11 . 1976 , P . 29 . COUNCIL DECISION OF 12 FEBRUARY 1979 CONCERNING THE CONCLUSION OF THE INTERNATIONAL COCOA AGREEMENT 1975 ( 79/198/EEC ) THE COUNCIL OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , AND IN PARTICULAR ARTICLE 113 THEREOF , HAVING REGARD TO THE RECOMMENDATION FROM THE COMMISSION , WHEREAS ON 27 JULY 1976 , IN ACCORDANCE WITH THE COUNCIL DECISION OF 20 JULY 1976 , THE COMMUNITY SIGNED THE INTERNATIONAL COCOA AGREEMENT 1975 ( 1 ), SUBJECT TO THE CONCLUSION THEREOF ; WHEREAS , IN ACCORDANCE WITH DECISION 76/870/EEC ( 2 ), THE COMMUNITY IS APPLYING THE SAID AGREEMENT PROVISIONALLY , AS AN IMPORTING MEMBER , IN ACCORDANCE WITH ARTICLE 68 OF THE AGREEMENT ; WHEREAS THE COMMUNITY SHOULD APPROVE THE INTERNATIONAL COCOA AGREEMENT 1975 IN ACCORDANCE WITH ARTICLE 66 THEREOF , HAS DECIDED AS FOLLOWS : ARTICLE 1 THE INTERNATIONAL COCOA AGREEMENT 1975 IS HEREBY APPROVED ON BEHALF OF THE EUROPEAN ECONOMIC COMMUNITY . ARTICLE 2 THE PRESIDENT OF THE COUNCIL SHALL DEPOSIT THE INSTRUMENT OF APPROVAL PROVIDED FOR IN ARTICLE 66 OF THE AGREEMENT . DONE AT BRUSSELS , 12 FEBRUARY 1979 . FOR THE COUNCIL THE PRESIDENT P . MEHAIGNERIE